Order reversed, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs, upon the ground that the real issue appears to be whether or not plaintiff gave the moneys or account to the defendant; that upon that issue the burden rests upon defendant, and that, therefore, the effort of the plaintiff is to examine the defendant as to her defense, which in general is contrary to the rule. (See Oshinsky v. Gumberg, 188 App. Div. 23, decided by this court May 16, 1919, and Segschneider v. Waring Hat Manufacturing Co., 134 id. 217.) Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concurred.